         Case 3:20-cv-00085-SK Document 67 Filed 01/21/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           JAN 21 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
BOB LEWIS,                                       No.    20-16073

                Plaintiff-Appellant,             D.C. No. 3:20-cv-00085-SK
                                                 Northern District of California,
 v.                                              San Francisco

GOOGLE LLC, A Delaware Corporation;              ORDER
YOUTUBE, LLC, A Delaware Limited
Liability Company,

                Defendants-Appellees.

      The panel is of the unanimous opinion that the facts and legal arguments in

this case are adequately presented in the briefs and record, and that the decisional

process would not be significantly aided by oral argument. Pursuant to Fed. R.

App. P. 34(a)(2), it is therefore ordered that the case be submitted on the briefs,

without oral argument, on February 5, 2021, in San Francisco, California.




                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Omar Cubillos
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7
